Citation Nr: 1402972	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and adjustment disorder.  

2.  Entitlement to service connection for alcohol dependence, to include as due to an acquired psychiatric disability.

3.  Entitlement to service connection for skin disorder, claimed as cystic acne, folliculitis, prickly "pins and needles" sensation, discoloration, dry burning sensation, and itchiness (to include as due to an undiagnosed illness).

4.  Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng


INTRODUCTION

The Veteran had active duty service from September 1990 to January 1994 with three months and 23 days of prior active service.  He had service in the Southwest Asia theater of operations from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2010 letter, the Veteran's representative noted that on substantive appeal received in June 2010, the Veteran opted for a Travel Board hearing.  An October 2010 Certification of Appeal noted that this was an error as the Veteran indicated on VA Form 9 that he did not want a Board hearing.  The RO also noted that in a June 2010 letter, the Veteran's representative reiterated the Veteran's desire not to testify at a Board hearing.  In a subsequent letter dated in December 2013, the representative did not express any desire for a Board hearing.  Thus, additional development in this regard is not necessary.

The RO has adjudicated a claim of entitlement to service connection for PTSD.  However, private treatment records and statements from the Veteran and his relatives altogether show reports of depression, anxiety, and adjustment disorder.  Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the service connection claim for PTSD has been redescribed as reflected on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports having symptoms of alcohol dependence, skin disorder, bilateral lower extremity numbness, and acquired psychiatric disability since service.  He asserts that the disorders began in April 1991.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Since the Veteran reports in-service and ongoing post-service symptoms, he should be afforded VA examinations for the disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For his acquired psychiatric disability claim, specifically PTSD, the Veteran has in essence claimed fear of hostile military activity.  In a statement received in November 2006, the Veteran listed potential attacks from artillery, small arms fire, NBC (nuclear, chemical, biological), and clearing enemy bunkers as some of his stressors.  On substantive appeal received in June 2010, he reported fear "that Saddam would likely use chemical/biological weapons . . . .  fear of being told that we would be fighting a formidable enemy. . . .  Fear of the unknown every time we were told to clear an abandoned enemy position and every time we were told to destroy caches of enemy equipment/weapons."  His DD 214 reflects that he served as a combat engineer.

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  A VA psychiatric examination should be provided with consideration of the amended regulation.  Moreover, the Veteran should be properly provided VCAA notice regarding the amendment.

For his alcohol dependence claim, the Veteran asserts that it is secondary to his PTSD.  Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  A VA examination should be afforded to the Veteran to determine the relationship between the two disorders.  

For his service connection claims for bilateral lower extremity numbness and skin disorder, the Veteran claims undiagnosed illness.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Manifestations of an undiagnosed illness include, but are not limited to skin lesions and neurological signs or symptoms.  38 C.F.R. § 3.317(b).  The Veteran should be afforded VA examinations to determine whether he has an undiagnosed illness.  

In light of the remand reasons above, the RO should obtain outstanding treatment records (that were reported at the time the Veteran filed his claim) from the following medical facilities: Darnall Army Hospital; Naval Hospital in Corpus Christi, Texas; Bell County Jail; and Psychological Associates, P.A. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish appropriate VCAA notice addressing the amendment to 38 C.F.R. § 3.304(f).  

2.  Appropriate action should be taken to obtain outstanding records from the facilities listed (Darnall Army Medical Center; Naval Hospital in Corpus Christi, Texas; Bell County Jail; and Psychological Associates, P.A.) on attachment to the Veteran's claim received in June 2006 and other treatment records the Veteran identifies. 

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current skin disorder, claimed as cystic acne, folliculitis, prickly "pins and needles" sensation, discoloration, dry burning sensation, and itchiness.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should 

respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current skin disorder is causally related to service?  

If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

Rationales should be provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current left and right lower extremity numbness.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left lower extremity numbness is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right lower extremity numbness is causally related to service?  

If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

Rationales should be provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.  

5.  The RO should also schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability (including PTSD, depression, anxiety, and adjustment disorder) and alcohol dependence.  The Veteran's claims file must be provided to the examiner for review.  All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  If the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to:

1) fear of hostile military action, or 
2) the other stressors claimed by the Veteran. 

b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability was manifested during service or is otherwise causally related to service.

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the alcohol dependence is proximately due to or caused by the Veteran's acquired psychiatric disability?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the alcohol dependence has been aggravated by the Veteran's acquired psychiatric disability?

Rationales should be provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

6.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


